              Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.1 Page 1 of 33
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of            )
         (Briefly describe the property to be searched  )
          or identify the person by name and address)   )                                   Case No.
Apple iCloud, 1 Apple Park Way, Cupertino, CA 95014 re. )
                                                                                                        '21 MJ01719
            the iCloud account affiliated with          )
gohardmafia@icloud.com and/or cxxxddd89@gmail.com )
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Northern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 USC 1591                               Sex Trafficking of a Minor



          The application is based on these facts:
        See Attached Affidavit of HSI Special Agent Aron C. Marcellus

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                             Aron C. Marcellus, HSI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            04/30/2021
                                                                                                         Judge’s signature

City and state: San Diego, California                                            Hon. Barbara L. Major, United States Magistrate Judge
                                                                                                       Printed name and title
       Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.2 Page 2 of 33




 1                                       AFFIDAVIT
 2         I, Aron C. Marcellus, Special Agent with Homeland Security Investigations
 3 (“HSI”), having been duly sworn, hereby state as follows:
 4                                      INTRODUCTION
 5         1.     I make this affidavit in support of an application for a search warrant
 6 under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Apple Inc.
 7 (hereinafter “Apple”) to disclose to the government records and other information,
 8 including the contents of communications, associated with Apple iCloud account
 9 connected to gohardmafia@icloud.com and/or cxxxddd89@gmail.com (hereinafter
10 the “Subject Account”) that is stored at premises owned, maintained, controlled, or
11 operated by Apple, a company headquartered at 1 Apple Park Way, Cupertino,
12 California 95014. The information to be disclosed by Apple and searched and seized
13 by the government pertaining to violations of Title 18, United States Code, Sections
14 1591 as described in the following paragraphs and in Attachments A and B, which are
15 attached hereto and incorporated herein.
16         2.     The information contained in this affidavit is based upon my experience
17 and training, and consultation with other federal, state, and local law enforcement
18 agents.      The evidence and information contained herein was developed from
19 interviews and my review of documents and evidence related to this case. Because
20 this affidavit is made for the limited purpose of obtaining a search warrant for the
21 Subject Account, it does not contain all the information known by me or other federal
22 agents regarding this investigation, but only contains those facts believed to be
23 necessary to establish probable cause.
24                              EXPERIENCE AND TRAINING
25         3.     I am an investigative or law enforcement officer within the meaning of
26 Title 18, United States Code, Section 2510(7); that is, an officer of the United States,
27 who is empowered by law to conduct investigations of and to make arrests for offenses
28 enumerated in Titles 18 and 21 of the United States Code.
       Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.3 Page 3 of 33




 1         4.    I am a Special Agent (SA) employed by the Department of Homeland
 2 Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
 3 Investigations (HSI). I am a graduate of the Federal Law Enforcement Training Center
 4 (FLETC) in Glynco, Georgia and I have been employed as a SA since September
 5 2017. I have been trained to conduct criminal investigations for multiple violations of
 6 federal and state laws including, but not limited to alien smuggling and narcotics
 7 smuggling, human trafficking, weapons trafficking, and organized criminal activity.
 8 I am currently assigned to the Border Enforcement Security Task Force (BEST),
 9 Human Smuggling/Trafficking Group specializing in a variety of criminal and
10 financial investigations. My primary responsibilities include investigating human
11 smuggling/ trafficking and narcotics violations. These investigations include, but are
12 not limited to, investigations involving wire fraud, money laundering, financial crimes
13 and bulk cash smuggling.
14         5.    Prior to being a SA with HSI, I was a Supervisory U.S. Border Patrol
15 Agent (SBPA) with U.S. Customs and Border Protection (CBP) from April 2017 to
16 September 2017 and a U.S. Border Patrol Agent (BPA) from February 2008 to March
17 2017. As a BPA I conducted law enforcement field operations, interviews, made
18 arrests and prepared administrative and criminal cases related to the violation of
19 immigration and narcotics laws.
20         6.    Since October 2019, I have been assigned to the San Diego Human
21 Trafficking Task Force (SDHTTF) where I have participated in investigations
22 involving the exploitation of children and adults for illicit commercial sex activity,
23 human trafficking, forced labor, various illegal activity of criminal gang members and
24 have performed a variety of related investigative tasks.
25         7.    My experience as an HSI Special Agent has included the investigation of
26 cases involving the use of computers and the internet to commit crimes. I have
27 received training and gained experience in interviewing and interrogation techniques,
28 arrest procedures, search warrant applications, the execution of searches and seizures,
       Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.4 Page 4 of 33




 1 computer evidence seizure and processing, and various other criminal laws and
 2 procedures. I have personally participated in the execution of search warrants
 3 involving the search and seizure of cellular telephones and other electronic devices.
 4         8.    Through my training, experience, and consultation with other law
 5 enforcement officers, I have learned that:
          a.     Individuals involved in illicit commercial sex maintain records, including
 6
   electronic files, related to their illicit business on computers and computer servers
 7 hosting internet applications such as electronic mail (email) and personal social
 8 networking web pages;
 9        b.   Individuals involved in illicit commercial sex often solicit clients through
10 electronic advertisements and other media, such as Craigslist, MegaPersonals,
   Skipthegames, and other social media sites accessed on cellular telephones and
11 computers;
12
         c.    Individuals involved in illicit commercial sex maintain records of
13 correspondence relating to client contact information as well as travel and lodging
14 arrangements involved in such illegal activity;
15        d.     Individuals involved in illicit commercial sex maintain documents and
16 files containing names of associates and/or coconspirators involved in prostitution;
17        e.     Individuals involved in illicit commercial sex maintain financial records,
18 bank statements, money orders, money order receipts, and cash that are evidence of
   payments made in conjunction with prostitution;
19
20        f.     Individuals involved in illicit commercial sex use cellular telephones,
   tablet, desktop, removal hard drives and flash drives, and notebook computers and
21 maintain these items on their person and/or in their residences and/or vehicles.
22 Individuals involved in illicit commercial sex use cellular telephones, tablet, notebook
   computers, and removable storage media to increase their mobility, coordinate illicit
23 activities, and to provide pimps and prostitutes with instant access to phone calls,
24 voice messages, text messages, instant messaging (IM) and internet based
   correspondence. Individuals involved in illicit commercial sex will use multiple
25 cellphones, tablets, notebook computers, and phone numbers in order to maintain
26 contact with other pimps, prostitutes, complicit businesses, and clients. These
   electronic devices contain wire and electronic data concerning telephonic contact
27 records, text messages, and electronic mail messages with co-conspirators and clients,
28 as well as telephone books containing contact information for co-conspirators and
   clients. Individuals involved in illicit commercial sex also utilize digital cameras,
       Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.5 Page 5 of 33



   cellular telephones, desktop and notebook computers with photograph and video
 1
   capabilities to take photographs and videos of themselves as well as other
 2 coconspirators for the purpose of electronic advertising and promotion of prostitution.
 3 Moreover, I know that digital evidence can be stored on a variety of systems and
   storage devices including: hard disk drives, DVD ROMS, pagers, money chips, thumb
 4 drives, flash drives, and portable hard drives;
 5
            g.     Individuals involved in illicit commercial sex use social media sites like
 6   Facebook or Instagram to find clients and prostitutes. They use Facebook messaging
 7   applications to communicate with prostitutes and customers to increase their mobility
     and coordinate illicit activities. Individuals involved in illicit commercial sex will
 8   often use multiple social media accounts in order to maintain contact with other pimps,
 9   prostitutes, complicit businesses, and clients. These social media accounts contain
     electronic data concerning instant messaging, electronic mail and social media
10   addresses of co-conspirators and clients, including contact information for co-
11   conspirators and clients. Individuals involved in illicit commercial sex also utilize
     social media to store and display, commonly known as posting, photographs, videos,
12   and text of themselves as well as other co-conspirators for the purpose of electronic
13   advertising and promotion of prostitution.
           9.     Based upon my experience and training, and the experience and training
14
     of other agents with whom I have communicated, the evidence of illegal activity
15
     described above in paragraphs “a” through “g” is maintained by individuals involved
16
     in illicit commercial sex in property that they and their associates live in and operate
17
     as well as on online accounts including email accounts, which can be accessed on
18
     computers and cellular telephones.
19
                           FACTS SUPPORTING PROBABLE CAUSE
20
     Initial Lead-JF1
21
           10.    On November 16, 2020, The National Center for Missing and Exploited
22
     Children (NCMEC) contacted HSI with information related to a fourteen-year-old
23
     juvenile female (JF1) with an active online commercial sex advertisement located in
24
     San Diego, California. NCMEC conveyed that on August 25, 2020, JF1 was reported
25
     as a runaway by Los Angeles County Officials, and that between August and November
26
     2020, NCMEC had identified multiple commercial sex advertisements on various
27
     internet-based websites with the purported minor’s image, in Los Angeles, San
28
     Bernardino and San Diego.
           Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.6 Page 6 of 33




 1             11.     On November 16, 2020, HSI SAs working with task force officers (TFO)
 2 at the SDHTTF located an active commercial sex advertisement in San Diego for JF1
 3 on MegaPersonals.eu 1. The advertisement was associated to phone number xxx-xxx-
 4 4413 (later identified as belonging to JF1, see paragraph 16). Photographs contained in
 5 the advertisement depicted two young black females in lingerie posing in a hotel room.
 6             12.     Based on the layout of the hotel room in the photograph, TFOs assigned to
 7 the SDHTTF identified the hotel as the Quality Inn located at 710 E Street Chula Vista,
 8 California. At approximately 4:00 pm on November 16, 2020, TFOs responded to the
 9 location to set up surveillance in an attempt to locate JF1.
10             13.     At approximately 5:45 pm, TFOs, along with detectives from the Chula
11 Vista Police Department (CVPD), observed two females matching the description of
12 the young black females, JF1 and an adult female (AF1) from the online advertisement
13 leave the hotel and walk to an adjacent liquor store, a Wendy’s restaurant, and a Yum
14 Yum Donut shop, before returning to the hotel at approximately 6:20 pm. TFOs and
15 CVPD detectives continued surveillance on the hotel until additional members from the
16 SDHTTF arrived.
17             14.     At approximately 7:10 pm, an undercover officer (UC) from the SDHTTF,
18 posing as a “john,”2 contacted the number from the megapersonals advertisement, xxx-
19 xxx-4413. UC and JF1 verbally negotiated a “blowjob” (oral copulation) from both JF1
20 and AF1 for $200. After the phone conversation, JF1 texted UC the address of the hotel,
21 and then some time after, to provide UC with the room number, Room 129.
22             15.     At approximately 7:40 pm, UC knocked on the door to room 129 of the
23 hotel, the door opened, and the UC entered closely followed by the UC cover team, who
24 quickly secured the scene. SAs and TFOs identified JF1 and AF1 and documented the
25 room via photographs, including paraphernalia that in my training and experience I
26 know is commonly associated with prostitution, such as condoms and lotion. Both JF1
27 and AF1 were wearing sexually revealing clothing.
28   1
         A dating website that is frequently used to solicit prostitution.
     2
         Slang term for a commercial sex buyer.
           Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.7 Page 7 of 33




 1             16.    TFO C. Franco located three cell phones; a red iPhone, a black Android
 2 with a cracked screen and another Android with a glitter case, inside the hotel room and
 3 seized them as evidence. UC placed a post-arrest call to xxx-xxx-4413 and the Android
 4 with a glitter case belonging to JF1 rang.
 5             17.    SAs and TFOs briefly spoke with JF1 and AF1 and they admitted to
 6 working as prostitutes but denied having a pimp. Both girls claimed that they were
 7 “renegade”3. Both JF1 and AF1 presented California Identification cards that listed
 8 their ages as twenty-one years old. I reviewed the photograph on the identification that
 9 JF1 presented and determined that it did not appear to be her.
10             18.    JF1 began giving non-verbal indications, such as rolling her eyes in the
11 direction of AF1, that she did not want to talk in front of AF1. Both JF1 and AF1 were
12 separated and briefly interviewed. Once separated from AF1, JF1 admitted that the
13 identification she presented was fake and gave her true age as fourteen.
14             19.     JF1 and AF1 were transported, separately, to the CVPD for further
15 interviews and processing. San Diego Child Welfare Services (CWS) responded to the
16 police department to take custody of JF1.
17             20.    At the police department, I, along with TFO C. Franco, briefly re-
18 interviewed JF1 but she was adamant about not having a pimp and attempted to steer
19 the conversation to a murder that she had witnessed in Los Angeles a few months prior,
20 claiming the person who was murdered was her last pimp “Larry” (no further
21 information). JF1 denied having a cell phone and stated that none of the three phones
22 recovered from the hotel room belong to her. JF1 stated that she was tired and began
23 to shut down, and the interview was terminated.
24             21.    At approximately 9:55 pm, AF1 was read her Miranda Rights, AF1 waived
25 her rights and agreed to speak with me, along with TFO M. Stevens without a lawyer
26 present. AF1 admitted that both she and JF1 were working for the same pimp, who she
27 identified as Daylan Lamont CAMP aka “Young D.” AF1 stated that CAMP claims to
28
     3
         Slang term for a prostitute who does not have a pimp.
         Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.8 Page 8 of 33




 1 have approximately six other girls that he prostitutes, however AF1 does not know all
 2 of them. AF1 identified his “bottom girl 4” as Tashanae Marie SMITH aka
 3 “Mocha”. AF1 claimed that CAMP and SMITH regularly beat her (AF1) to keep her
 4 in line. AF1 stated that CAMP owns various firearms and believes if CAMP knew she
 5 (AF1) was speaking to law enforcement that he (CAMP) would not hesitate to kill her.
 6          22.    According to AF1, CAMP introduced JF1 to AF1 shortly after Halloween
 7 of 2020. AF1 stated that CAMP purchased two bus tickets for AF1 and JF1 and directed
 8 them both to go to San Diego for commercial sex work; they arrived November 15,
 9 2020. AF1 stated that CAMP purchased the tickets using an assumed name of Artray
10 JONES.
11          23.    AF1 identified CAMP’s phone number as (928) 615-7278 5 (herein referred
12 to as CAMP’s Phone) and his Instagram6 handle as “bigleague_youngd”, which she
13 stated had been changed to “getthebag_yd.” (Investigators reviewed the publicly
14 available information for those Instagram accounts and confirmed that the individual
15 pictured in the “profile” picture appears to be CAMP.) AF1 identified two of the
16 recovered cell phones, a red iPhone and a black Android with a broken screen, as
17 belonging to her. AF1 stated that the other phone in the room, an Android with a glitter
18 case, belonged to JF1. AF1 provided verbal and written consent to search both of her
19 cell phones but stated that the iPhone was not set up yet.
20          24.    A cursory search of AF1’s black Android showed a recent text message
21 conversation between AF1 and the phone number associated to CAMP. In one message
22
23
24   4
       Slang term for a sex-worker who has been with the pimp the longest and often takes on a mid-level
25   controlling role to keep other sex-workers/victims in line.
     5
       In addition to being identified as CAMPs phone by AF1, this phone number is the contact number
26   for various commercial sex advertisements for AF1, JF1 and Tashanae SMITH. Moreover, as
     discussed infra, text messages between JF1, on her phone, and this number contain photographs of
27   JF1 with an individual they recognize as CAMP, as well as “selfie” photographs sent from this
     number to JF1, that appear to be of an individual investigators recognize as CAMP. All
28   communications contained herein referring to CAMP are to the (928) 615-7278 number.
     6
       Instagram is a photo and video sharing social networking service.
         Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.9 Page 9 of 33




 1 dated November 16, 2020 (day of arrest) AF1 text CAMP, “On me daddy 7 im finna
 2 switch my hairstyle real quick and then I wanna go back to the blade 8”.
 3          25.     Do to the fact that neither AF1 nor JF1 claimed the Android with a glitter
 4 case as theirs, it was seized as abandoned property. A cursory search was conducted,
 5 and it became apparent that it was being used by JF1 to communicate with CAMP, as
 6 well as sex-buyers. At this point, the search was terminated until a federal search
 7 warrant could be secured.
 8          26.     On February 3, 2021, SAs reviewed a subpoena return from Greyhound
 9 Lines, Inc. regarding bus tickets that were purchased for AF1 and JF1. The subpoena
10 return showed that two tickets were purchased on November 15, 2020 under the name
11 Tationa COOK 9. The purchaser used a Visa Credit Card ending in -1031.
12 Cell Phone Search
13          27.     On November 20, 2020, a federal search warrant was obtained, authorizing
14 agents to forensically download and search the cell phone belonging to JF1. In
15 reviewing the results of the cell phone download, SAs identified multiple conversations
16 between JF1 and prospective sex buyers as they negotiated prices for specific sex
17 acts. JF1 contacted CAMP’s phone through an application called TextNow 10 and
18 traditional text messaging and phone call through the cell phone service provider. SAs
19 were also able to identify photos of JF1 that she sent to CAMP’s phone and text message
20 conversations between JF1 and CAMP, whose contact name was saved in JF1s phone
21 as “Daddy”. The following is a text message conversation via TextNow between JF1
22 and CAMP on November 6, 2020:
          JF1: Ok daddy
23        CAMP: Wyd
24        JF1: Just payed [sic] for the room
          JF1: Its hot asf
25        CAMP: Ok ok

26
     7
     Slang term a prostitute will use to refer to her pimp.
27   8
     Slang term that refers to the area of town where prostitutes solicit sex-buyers.
   9
     This was the name on the fake identification that JF1 presented to agents/officers on November 16,
28 2020.
   10
      A free talk and text service in the US that offers free nationwide cellular service supported by ads.
     Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.10 Page 10 of 33



       CAMP: Yea way
 1     CAMP: Wyd
 2     CAMP: How much u made so far
       JF1: 280 off this date but its tricky rn so I got my trick finna get me a trap room so I can do my
 3     incalls more
       CAMP: On god
 4     CAMP: So u got 280! After the room
       JF1: Yea
 5     CAMP: Ight
 6     CAMP: I’m b over dere soon
       CAMP: I was thinking bout u all night lol
 7     JF1: Ok
       JF1: U was lol I was asleep
 8     CAMP: The add been going up or Na
       JF1: My head was hurting
 9     JF1: Yea it is
10     CAMP: On me
       CAMP: Wyd. Now
11     JF1: At the room waiting for this trick
       CAMP: Cool
12     JF1: I miss my daddy
       CAMP: Lol FORREAL
13     CAMP: I was tryna see u last night
14     CAMP: On bloods daddy was fieining [sic] for his bitch
       JF1: Yo bitch yo head was hurting I needed u lmao I was sleep
15     CAMP: Ok babyb
       CAMP: Wyd
16     JF1: Wanna go out side but ion know
       JF1: I be hating when sum telling me not to
17
       CAMP: Lol
18     CAMP: Go test it till like 1 baby catch one or 2 dates and go back in
       JF1: Ok daddy
19     CAMP: Yup
       CAMP: When u get done call me u got 280
20     CAMP: Wyd
       JF1: Finna go back out side
21
       JF1: Ok
22     CAMP: Yea
       CAMP: U never went
23     CAMP: I was bout to come pull up on u
       JF1: Nah i did
24     CAMP: O ok u made some money
25     JF1: My date outside thats why
       JF1: Imma text u when i get back
26     CAMP: O ok
       CAMP: Call me
27     CAMP: Text me when u get back
       CAMP Damn we said the same shit
28     JF1: Ok daddy
       CAMP: Ok mommas love u baby hoe safe
          Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.11 Page 11 of 33



            JF1: Daddy the police just stoped [sic] me and my trick well tried to but the trick kept going like
 1          when I was getting out they stoped us but they aint see me get out they knew a girl was in there
 2          though smh
            CAMP: Yea wya
 3          CAMP: Just duck off for a couple hours
            CAMP: Until like 5
 4          JF1: I just got p
            JF1: I just got a hotel
 5          JF1: Hourly
 6          JF1: I wonder why they trippin so hard
            CAMP: Damn they tripping like dat
 7          CAMP: DAss brazy
            JF1: Shit werid [sic]
 8          CAMP: We gone let it cool off
            JF1: But ik what imma do
 9          CAMP: Keep moving around u know
10          CAMP: Tomarrow [sic] we gone relocate
            JF1: Ok daddy
11          CAMP: Yup new face some were [sic] else
            JF1: Chocolate bitch “heart image” at that!
12          CAMP: Fire
            CAMP: Wya
13          JF1: The room daddy
14          CAMP: Wyd
            JF1: Textin my trick
15          CAMP: On my way!
            JF1: Ok
16          JF1: My date coming to
            CAMP: Ok
17
            CAMP: Ok I’m still come ok
18          CAMP: Mommas
            JF1: Ok daddy
19          JF1: I wanna do what we did the first night
            CAMP: Lol u wanna thug it out
20          JF1: Yes
            JF1: Always gone go hard
21
            JF1: That’s why I love my daddy pimpin
22
23          JF1 begins the conversation by informing CAMP that she (JF1) just paid for a hotel
24 room. CAMP then inquires how much money she (JF1) has made so far and JF1
25 explains that she has made $280.00 but she had her sex-buyer, “trick 11”, get a, “trap
26 room 12” so she can do her “incalls 13” there to arrange additional commercial sex dates.
27
     11
28        Slang term for sex buyer.
     12
        Slang term that refers to a hotel room or drop house used for prostitution.
     13
        Related to commercial sex where a sex-buyer responds to a specific hotel or address where the sex-worker is located.
          Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.12 Page 12 of 33




 1 Midway through this conversation CAMP refers to JF1 as “baby hoe 14” which suggests
 2 that he (CAMP) knows JF1 is very young. JF1 ends this conversation by telling CAMP
 3 that she (JF1) has another sex-buyer lined up but that she wants to see him (CAMP)
 4 later.
 5              28.      The following is a text message conversation between JF1 and CAMP on
 6 November 15, 2020 and November 16, 2020, when JF1 and AF1 were sent to San Diego
 7 by CAMP for commercial sex work:
             CAMP: Aye u got a date
 8           CAMP: Get up 160 outcall
 9           CAMP: Hey
             JF1: U know yo hoes had to make a way
10           CAMP: Way
             JF1: Getting some food
11           CAMP: Y’all got room
             JF1: Yup
12           CAMP: The blade is by Main Street hotel
13           JF1: K
             CAMP: I had my phone down just got up
14           JF1: I thought we was gone fix that?
             CAMP: Fix what
15           JF1: U sleep and not answering
             CAMP: Baby on PDL u seen me turnt for 2 days don’t do dat
16           JF1: Nah u right daddy
17           CAMP: Thank u
             CAMP: I approacoate [sic] it
18           JF1: On bloods my belly hurt
             CAMP: Why
19           JF1: Like a water cramp
             JF1: Or sum
20           CAMP: O ok
21           CAMP: But y’all know da blade over early
             CAMP: So y’all get out and get going how long y’all got dere
22           JF1: We going to eat get dressed and then get down
             CAMP: Omm
23           JF1: Period
             JF1: How do we get here we made our ways
24
             JF1: Did
25           CAMP: I’m urber [sic] u right by Main Street hotel
             JF1: To blade?
26           CAMP: U can play the back street or u can walk the main. Street was is called Main Street
             JF1: Ok
27           CAMP: U take the trick back and fourth [sic] the blade is 5 min from room
             JF1: Ok daddy
28
     14
          Reference to a very young prostitute.
          Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.13 Page 13 of 33



            CAMP: That’s the back right we’re balbergia the Main Street is main and wooden which is a
 1          corner by the gas station
 2          JF1: Ok
            CAMP: Wyd
 3          CAMP: Aye download urber [sic]
            JF1: K
 4          CAMP: [redacted]-1031
            CAMP: That’s the card number
 5          CAMP: 06/25 exp date
 6          CAMP: Last 3 856 text me when it’s done
            CAMP: Did u do it
 7          JF1: It wont let me
            CAMP: I got it
 8          CAMP: Don’t trip
            CAMP: Wyd
 9          CAMP: Try lift
10          CAMP: Any body hit the ad
            CAMP:https://www.lyft.com/sr/1474223857156446522?token=KSikWk_lWbFnhtbxmvf0I
11          CAMP: See where my Lyft ride is

12
13            29.    CAMP started the conversation by informing JF1 that she had a date for a
14 commercial sex act, $160.00 “outcall ”. CAMP then informed JF1 where “the blade”
                                       15


15 is located in Chula Vista/National City. JF1 explained to CAMP that she did not feel
16 good and was experiencing cramps. CAMP responded by telling JF1 and AF1 to get to
17 the blade and they can take the “trick” back to the hotel room. CAMP then instructed
18 JF1 to use Uber or Lyft for transportation and texted his credit card number to use as
19 payment, which is the same credit card that was used to purchase the Greyhound bus
20 tickets (see paragraph 26). During their conversation, CAMP also texted JF1 a screen
21 shot of a map highlighting the blade near Main Street in Chula Vista, California.
22            30.    JF1’s cell phone revealed communications between JF1 and CAMP
23 starting on November 4, 2020. On November 11, 2020, CAMP texted JF1 three photos;
24 two photos of a handgun he appeared to be in possession of and one photo of himself
25 with his shirt off. There is also a photo from November 14, 2020, that appears to have
26 been taken by JF1, of JF1 and CAMP together in what appears to be a hotel room.
27
28   15
       Related to commercial sex where a sex-worker responds to a specific hotel or address where sex-
     buyer is located.
          Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.14 Page 14 of 33




 1            31.     On February 12, 2021, SAs reviewed the cell phone download from AF1’s
 2 phone, obtained pursuant to her consent. During that review, SAs identified two text
 3 message conversations; one from CAMP’s phone, and the other from (763) 442-437516
 4 (herein referred to as SMITH’s phone). The following is an excerpt from a text message
 5 conversation between CAMP and AF1 from October 24, 2020 through November 16,
 6 2020:
            10/24/2020
 7
            CAMP: I b dere right now
 8          AF1: I’m on the corner by the liquor store
            CAMP: Ok catch a date b4 u go
 9          CAMP: I’m bout to get some to eat and come
10          AF1: I’m so fucking irtiated I’m not making no money out here I really just got in trick car and I
            took stupid ass $40 and hopped right out tf
11          CAMP: Ok lol
            AF1: I’m not doing shit for 40
12          CAMP: That’s the star lol on god
            10/27/2020
13          CAMP: Hello
14          CAMP: Times up
            CAMP: U staying extra
15          AF1: Yeah ik I’m finishing updated
            AF1: Finishing up
16          CAMP: Get more time if u can
            CAMP: But if not
17          CAMP: Times up
18          11/16/2020
            CAMP: U hood
19          AF1: Thanks
            AF1: I mean Yea
20          AF1: You know this phone be tripping
            CAMP: Ight baby we gone get u another one way to step up
21          CAMP: Keep it going
22          AF1: Period daddy I got you on me
            CAMP: Wyd
23          AF1: Ready
            CAMP: At
24          CAMP: way
            AF1: Donut shop down the street
25
            AF1: Send uber to room please
26          CAMP: Hello

27   16
       (763) 442-4375 is the contact number for multiple commercial sex-ads for “Mocha” (see paragraph 21) located on
28   Megapersonals.eu. Mocha’s profile on Megapersonals.eu, as well as her sex ads show multiple images of a female.
     Investigators compared those images to the California Identification issued to Tashanae SMITH, and it appears to be the
     same person. In addition, AF1 identified this number as belonging to SMITH in her interview.
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.15 Page 15 of 33



        AF1: On me daddy im finna switch my hairstyle real quick and then I wanna go back to the blade
 1      AF1: I can’t just be sitting around I just came back from walking down Broadway
 2      CAMP: Ok u bout to switch it
        AF1: Yeah a slick ponytail
 3      CAMP: Hey now
        AF1: Cool
 4      AF1: In Uber
 5
 6        32. Also recovered from the consent download of AF1’s cellular phone was
 7 portion of AF1’s Instagram account. That included a conversation that she (AF1) had
 8 via Instagram with an individual using the handle Bigleague_youngd, previously
 9 identified as CAMP (see paragraph 23). The following is an excerpt from the
10 conversation between AF1 and CAMP on November 15, 2020 and November 16, 2020,
11 the time both AF1 and JF1 were in San Diego:
12
        Bigleague_youngd: Ok cool
13      AF1: The quality inn Chula Vista San Diego
        AF1: On e street
14      AF1: 1 602-583-9699
        AF1: Can you please post the ad when you get the chance daddy im about to get in the shower
15      and get to it
16      AF1: I really don’t wanna go inside I was gon say if I could walk up to national
        Bigleague_youngd: What happened
17        33.     On October 24, 2020, CAMP started a conversation with AF1 instructing
18 her to complete a commercial sex date before she left the area (“catch a date b4 u
19 go”). AF1 responded to CAMP that a prospective sex-buyer only offered her $40.00 so
20 she took the money and left without committing the sex act. On October 27, 2020,
21 CAMP instructed AF1 to hurry up unless she can get more time. AF1 responded that
22 she was finishing up. In my training and experience, I believe that this conversation is
23 referring to a commercial sex encounter that was taking additional time. On November
24 16, 2020, CAMP and AF1 had a conversation over text message and one through
25 Instagram. CAMP started the text conversation asking for AF1’s location. She
26 responded that she was at a donut shop and asked CAMP to send an Uber to the hotel
27 room. AF1 informed CAMP that she was going to change her hair style then go back
28 to the “blade” to solicit sex. During the conversation AF1 refers to CAMP as
          Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.16 Page 16 of 33




 1 “daddy”. During their Instagram conversation, AF1 informs CAMP of their location,
 2 the Quality Inn in Chula Vista. AF1 then asked CAMP to post the ad when he had an
 3 opportunity. In my training and experience, I believe that AF1 was referring to the
 4 commercial sex ad that ultimately led to AF1’s and JF1’s law enforcement contact on
 5 November 16, 2020.
 6            34.    In AF1’s cell phone, investigators also identified conversations between
 7 AF1 and SMITHs phone. The following conversation is an excerpt from their
 8 conversation on October 25, 2020. AF1 has SMITH’s contact info saved as “Wifey
 9 304”17:
            Wifey 304: You ok
10          AF1: Yeah
11          Wifey 304: Wya
            AF1: On 111th
12          AF1: Wya
            Wifey 304: Getting picked up
13          AF1: Oh okay
            Wifey 304: K
14          Wifey 304: Bout to pull up way
15          AF1: Still on 111th
            Wifey 304: Pulling up
16          AF1: K
            AF1: Wifey by ass hurt so bad
17          Wifey 304: Why
            AF1: Girl nasty ass anal like ew
18          Wifey 304: What happen???
19          Wifey 304: Did you take it up the ass
            AF1: Mf rammed his shit in their
20          AF1: Yeah
            Wifey 304: Wow wtf when?
21          Wifey 304: After I just went on this play?
            AF1: Nah my first date
22          AF1: And it’s still hurting like damn
23          Wifey 304: You gotta kno how to take control over every situation. Never let a mf do you any
            kind of way, unless he paying.
24          Wifey 304: I got you when we go in
            Wifey 304: You might have to remind me
25          AF1: Ong you right I gotta learn how to be more assertive and stand my ground
26
27
28   17
       Wifey is a slang term prostitutes use for other prostitutes that are under the same pimp and 304 is a
     slang term used for a prostitute in general.
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.17 Page 17 of 33



          35.    In their conversation, AF1 complained to SMITH that she was in pain
 1
 2 because a recent sex buyer performed anal sex on her without her consent. SMITH
 3 responded by telling AF1 that she needed to be in control of the situation and added that
 4 sex buyers can only do what they pay for.
 5 Commercial Sex Ads
 6        36.    Using law enforcement databases, SAs located the original commercial sex

 7 advertisement, as well as, other commercial sex advertisements linked to AF1, JF1,
 8 CAMP and SMITH. The Megapersonals.eu commercial sex ad dated November 15,
 9 2020, depicted both JF1 and AF1 in sexually suggestive poses. It was titled “PNP New
10 in Town Hothorny [sic] Tight and Ready Slim Chochlate [sic] Deep Throat You Baby”.
11 The contact number for the advertisement was xxx-xxx-4413, the cell phone belonging
12 to JF1 on November 16, 2020.           This same advertisement was posted to

13 Megapersonals.eu in Inland Empire, California on the same date but the contact number
14 was CAMP’s phone.
15        37.    SAs identified additional commercial sex advertisements for JF1, with

16 CAMP’s phone number as the contact number. On November 12, 2020, a commercial
17 sex advertisement was posted to Megapersonals.eu with photos depicting JF1 and AF1
18 that included CAMP’s phone number. It was reposted on November 14, 2020 and
19 November 15, 2020 with the title “PNP New in Town Hothorny [sic] Tight and Ready
20 Slim Chochlate [sic] Deep Throat You Baby”. On November 8, 2020, a commercial
21 sex advertisement was posted to Megapersonals.eu depicting JF1 alone in sexually
22 suggestive poses. The advertisement listed the contact number as JF1’s phone and was
23 titled “Hey Babe Its Ya Girl Nasty New in Town Ready for Fun PNP Anal Ready Fettish
24 [sic] Friendly”. All of these commercial sex advertisements are associated to the same
25 Megapersonals.eu screenname “Mocha” (which belongs to SMITH, see footnote 16).
26        38.    SAs researched law enforcement databases for the Megapersonals.eu
27 account belonging to “Mocha”, which is believed to be SMITH. Additional commercial
28 sex ads depicting SMITH, under the screenname Mocha, list various contact phone
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.18 Page 18 of 33



     numbers to include SMITH’s phone, the same number that SMITH was using while
 1
 2 texting AF1 on October 25, 2020 (see paragraph 34). SAs also located commercial sex
 3 ads with SMITH’s number that depict images of SMITH and AF1 in sexually suggestive
 4 poses under the titles, “Mocha new in town horny rigght [sic] and tight special”, “hey
 5 baby its mocha trucker friendly pnp friendly outcalls ready” and “new in town hot new
 6 ebony in town FUN GIRL Upscale call girl, pnp, strap play fetish friendly, 2 girl fun”.
 7 CAMP’s Arrest on State Charges
 8        39.    On March 20, 2021, Riverside Police Department (RPD) responded to a
 9 domestic violence call at the Estancia Apartments located at 7871 Mission Grove Pkwy.
10 S. Riverside, CA unit #189. SMITH’s mother called the police and reported that CAMP
11 had struck SMITH with an assault rifle (reference RPD report number 210008083-001).
12 When officers arrived at the apartment they called out the occupants. SMITH came out
13 first, followed by CAMP carrying his young daughter. Based on the initial call from
14 SMITH’s mother and the fact that CAMP was on parole, officers conducted a parole
15 sweep of the apartment and located a .45 caliber handgun, ammunition, and a body
16 armor vest. CAMP was arrested for two felony warrants, felon in possession of a
17 firearm and felon in possession of body armor. At the time of arrest CAMP was in
18 possession of a blue iPhone with a black case that RPD took possession of.
19 The Subject Account
20        40.    On April 13, 2021, CAMP’s Phone was seized from the Riverside County
21 Southwest Detention Center located in Murrieta, California. On April 16, 2021, a
22 warrant was authorized by the Honorable Allison H. Goddard to search the contents of
23 CAMP’s phone. (21-MJ-1447.)
24        41.    On April 26, 2021, CAMP’s Phone was downloaded pursuant to that
25 warrant at the Customs and Border Protection (CBP) Joint California Forensics Lab,
26 which revealed the following: Model: iPhone 12; Serial Number: G6TF2HL40DXT;
27 Unique Device Identifier (UDID) 00008101-0004543E1143003A; Phone Number:
28 (928) 615-7278; Apple ID: gohardmafia@icloud.com; and Gmail Account:
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.19 Page 19 of 33




 1 cxxxddd89@gmail.com. Likely due to the phone running out of battery while in RPD
 2 custody, and then being charged and plugged in for extraction, only a limited amount
 3 of data was recovered from the phone. Given the association of the phone with an apple
 4 ID, however, I believe that the Subject Account contains likely backups of the data that
 5 could not otherwise be recovered from the phone itself. I know based on my training
 6 and experience that iCloud backups include, but are not limited to, text messages,
 7 iMessages, facebook messages, instagram messages, and other text messaging services
 8 (such as WhatsApp or TextNow) messages.
 9         42.   Based upon my experience and training, consultation with other law
10 enforcement officers experienced in sex trafficking investigations, and all the facts and
11 opinions set forth in this affidavit, I believe that information relevant to the illicit
12 activities of CAMP and his co-conspirators, such as telephone numbers; call history;
13 contacts; electronic mail (email) addresses; notes; photographs; messages over
14 WhatsApp, iMessage, Facebook, Instagram, and possibly TextNow and TextMe;
15 photographs; and other digital information are likely stored on the Subject Account
16 described herein. Given what agents know about CAMP’s involvement in sex
17 trafficking, as detailed above, I respectfully request permission to examine the Subject
18 Account for data responsive to Attachment B for the period of November 1, 2020 to
19 March 21, 2021.
20         43.   Based on my training and experience investigating sex trafficking and in
21 talking to other more experienced investigators, I believe that a search of an iCloud
22 account can reveal evidence:
23         a.    tending to identify attempts to arrange commercial sex dates, attempts to
24 transport sex workers to and from dates and launder sex trafficking proceeds;
25         b.    tending to identify accounts, facilities, storage devices, and/or services–
26 such as email addresses, IP addresses, and phone numbers–used to facilitate sex
27 trafficking, the transportation or laundering of sex trafficking proceeds;
28
          Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.20 Page 20 of 33




 1            c.    tending to identify co-conspirators, criminal associates, or others
 2 involved in sex trafficking, those involved in transporting or laundering sex trafficking
 3 proceeds;
 4            d.    tending to identify travel to or presence at locations involved in sex
 5 trafficking, transporting or laundering sex trafficking proceeds;
 6            e.    tending to identify the user of, or persons with control over or access to,
 7 the subject account; and/or
 8            f.    tending to place in context, identify the creator or recipient of, or
 9 establish the time of creation or receipt of communications, records, or data involved
10 in the activities described above.
11                  INFORMATION REGARDING APPLE ID AND iCLOUD 18
12            44.   Apple is a United States company that produces the iPhone, iPad, and iPod
13 Touch, all of which use the iOS operating system, and desktop and laptop computers
14 based on the Mac OS operating system.
15            45.   Apple provides a variety of services that can be accessed from Apple
16 devices or, in some cases, other devices via web browsers or mobile and desktop
17 applications (“apps”). As described in further detail below, the services include email,
18 instant messaging, and file storage:
19            a.    Apple provides email service to its users through email addresses at the
20 domain names mac.com, me.com, and icloud.com.
21            b.    iMessage and FaceTime allow users of Apple devices to communicate in
22 real-time. iMessage enables users of Apple devices to exchange instant messages
23 (“iMessages”) containing text, photos, videos, locations, and contacts, while FaceTime
24 enables those users to conduct video calls.
25   18    The information in this section is based on information published by Apple, Inc. on its website,
26 including, but not limited to, the following document and webpages: “U.S. Law Enforcement Legal
   Process Guidelines,” available at http://images.apple.com/privacy/docs/legal-process-guidelines-
27 us.pdf; “Create and start using an Apple ID,” available at https://support.apple.com/en-us/HT203993;
   “iCloud,” available at http://www.apple.com/icloud/; “iCloud: iCloud storage and backup overview,”
28 available at https://support.apple.com/kb/PH12519; and “iOS Security,” available at
   http://images.apple.com/privacy/docs/iOS_Security_Guide.pdf.
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.21 Page 21 of 33




 1        c.     iCloud is a file hosting, storage, and sharing service provided by Apple.
 2 iCloud can be utilized through numerous iCloud-connected services and can also be
 3 used to store iOS device backups and data associated with third-party apps.
 4        d.     iCloud-connected services allow users to create, store, access, share, and
 5 synchronize data on Apple devices or via icloud.com on any Internet-connected device.
 6 For example, iCloud Mail enables a user to access Apple-provided email accounts on
 7 multiple Apple devices and on icloud.com. iCloud Photo Library and My Photo Stream
 8 can be used to store and manage images and videos taken from Apple devices, and
 9 iCloud Photo Sharing allows the user to share those images and videos with other Apple
10 subscribers. iCloud Drive can be used to store presentations, spreadsheets, and other
11 documents. iCloud Tabs enables iCloud to be used to synchronize webpages opened in
12 the Safari web browsers on all of the user’s Apple devices. iWorks Apps, a suite of
13 productivity apps (Pages, Numbers, and Keynote), enables iCloud to be used to create,
14 store, and share documents, spreadsheets, and presentations. iCloud Keychain enables
15 a user to keep website username and passwords, credit card information, and Wi-Fi
16 network information synchronized across multiple Apple devices.
17        e.     Game Center, Apple’s social gaming network, allows users of Apple
18 devices to play and share games with each other.
19        f.     Find My iPhone allows owners of Apple devices to remotely identify and
20 track the location of, display a message on, and wipe the contents of those devices.
21        g.     Location Services allows apps and websites to use information from
22 cellular, Wi-Fi, Global Positioning System (“GPS”) networks, and Bluetooth, to
23 determine a user’s approximate location.
24        h.     App Store and iTunes Store are used to purchase and download digital
25 content. iOS apps can be purchased and downloaded through App Store on iOS devices,
26 or through iTunes Store on desktop and laptop computers running either Microsoft
27 Windows or Mac OS.         Additional digital content, including music, movies, and
28
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.22 Page 22 of 33




 1 television shows, can be purchased through iTunes Store on iOS devices and on desktop
 2 and laptop computers running either Microsoft Windows or Mac OS.
 3         46.    Apple services are accessed through the use of an “Apple ID,” an account
 4 created during the setup of an Apple device or through the iTunes or iCloud services.
 5 A single Apple ID can be linked to multiple Apple services and devices, serving as a
 6 central authentication and syncing mechanism.
 7         47.    An Apple ID takes the form of the full email address submitted by the user
 8 to create the account; it can later be changed. Users can submit an Apple-provided
 9 email address (often ending in @icloud.com, @me.com, or @mac.com) or an email
10 address associated with a third-party email provider (such as Gmail, Yahoo, or
11 Hotmail). The Apple ID can be used to access most Apple services (including iCloud,
12 iMessage, and FaceTime) only after the user accesses and responds to a “verification
13 email” sent by Apple to that “primary” email address. Additional email addresses
14 (“alternate,” “rescue,” and “notification” email addresses) can also be associated with
15 an Apple ID by the user.
16         48.    Apple captures information associated with the creation and use of an
17 Apple ID. During the creation of an Apple ID, the user must provide basic personal
18 information including the user’s full name, physical address, and telephone numbers.
19 The user may also provide means of payment for products offered by Apple. The
20 subscriber information and password associated with an Apple ID can be changed by
21 the user through the “My Apple ID” and “iForgot” pages on Apple’s website. In
22 addition, Apple captures the date on which the account was created, the length of
23 service, records of log-in times and durations, the types of service utilized, the status of
24 the account (including whether the account is inactive or closed), the methods used to
25 connect to and utilize the account, the Internet Protocol address (“IP address”) used to
26 register and access the account, and other log files that reflect usage of the account.
27         49.    Additional information is captured by Apple in connection with the use of
28 an Apple ID to access certain services. For example, Apple maintains connection logs
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.23 Page 23 of 33




 1 with IP addresses that reflect a user’s sign-on activity for Apple services such as iTunes
 2 Store and App Store, iCloud, Game Center, and the My Apple ID and iForgot pages on
 3 Apple’s website. Apple also maintains records reflecting a user’s app purchases from
 4 App Store and iTunes Store, “call invitation logs” for FaceTime calls, and “mail logs”
 5 for activity over an Apple-provided email account. Records relating to the use of the
 6 Find My iPhone service, including connection logs and requests to remotely lock or
 7 erase a device, are also maintained by Apple.
 8        50.      Apple also maintains information about the devices associated with an
 9 Apple ID. When a user activates or upgrades an iOS device, Apple captures and retains
10 the user’s IP address and identifiers such as the Integrated Circuit Card ID number
11 (“ICCID”), which is the serial number of the device’s SIM card. Similarly, the
12 telephone number of a user’s iPhone is linked to an Apple ID when the user signs into
13 FaceTime or iMessage. Apple also may maintain records of other device identifiers,
14 including the Media Access Control address (“MAC address”), the unique device
15 identifier (“UDID”), and the serial number. In addition, information about a user’s
16 computer is captured when iTunes is used on that computer to play content associated
17 with an Apple ID, and information about a user’s web browser may be captured when
18 used to access services through icloud.com and apple.com. Apple also retains records
19 related to communications between users and Apple customer service, including
20 communications regarding a particular Apple device or service, and the repair history
21 for a device.
22        51.      Apple provides users with five gigabytes of free electronic space on
23 iCloud, and users can purchase additional storage space. That storage space, located on
24 servers controlled by Apple, may contain data associated with the use of iCloud-
25 connected services, including: email (iCloud Mail); images and videos (iCloud Photo
26 Library, My Photo Stream, and iCloud Photo Sharing); documents, spreadsheets,
27 presentations, and other files (iWorks and iCloud Drive); and web browser settings and
28 Wi-Fi network information (iCloud Tabs and iCloud Keychain). iCloud can also be
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.24 Page 24 of 33




 1 used to store iOS device backups, which can contain a user’s photos and videos,
 2 iMessages, Short Message Service (“SMS”) and Multimedia Messaging Service
 3 (“MMS”) messages, voicemail messages, call history, contacts, calendar events,
 4 reminders, notes, app data and settings, and other data. Records and data associated
 5 with third-party apps may also be stored on iCloud; for example, the iOS app for
 6 WhatsApp, an instant messaging service, can be configured to regularly back up a user’s
 7 instant messages on iCloud.
 8         52.   As described above, this sex trafficking investigation involves the use of
 9 cellular telephones to coordinate sex trafficking and its proceeds throughout the
10 Counties of Los Angeles, Riverside and San Diego. Based upon my training and
11 experience as a Special Agent, and consultations with law enforcement officers
12 experienced in sex trafficking and money laundering investigations, and all the facts
13 and opinions set forth in this affidavit, I submit the following:
14         a.    Sex traffickers will use cellular/mobile telephones because they are mobile,
15 and they have instant access to telephone calls, text, web, and voice messages.
16         b.    Sex traffickers will use cellular/mobile telephones because they are able to
17 actively monitor the progress of their sex workers while they are working.
18         c.    Sex traffickers and their accomplices will use cellular/mobile telephones
19 because they can easily arrange and/or determine what time their sex workers/ sex buyers
20 will arrive at predetermined locations.
21         d.    Sex traffickers will use cellular/mobile telephones to notify or warn their
22 accomplices and sex workers of law enforcement activity to include the presence and
23 posture of marked and unmarked units.
24         e.    Sex traffickers and their co-conspirators often use cellular/mobile telephones
25 to communicate with drivers who transport their sex workers and/or commercial sex
26 proceeds.
27         53.   In my training and experience, evidence of who was using an Apple ID
28 and from where, and evidence related to criminal activity of the kind described above,
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.25 Page 25 of 33




 1 may be found in the files and records of the Subject Account. Likewise, this cellphone
 2 evidence, including iMessages, Facebook messages, Instagram, and WhatsApp
 3 messages backed up to Subject Account, may be used to establish the “who, what,
 4 why, when, where, and how” of the investigation into the conspiracy of commercial sex
 5 trafficking of a minor, thus enabling the United States to establish and prove each
 6 element or, alternatively, to exclude the innocent from further suspicion.
 7         54.   For example, in this case, the stored iMessages, Instagram messages,
 8 WhatsApp messages, and Facebook messages, and contacts connected to the Subject
 9 Account may provide direct communications between CAMP and his co-conspirators.
10 It also may be used to help identify known co-conspirators of whom we only have their
11 moniker identified. Additionally, I believe that there is probable cause to believe that
12 photographs and videos may be present on the Subject Account which provide
13 additional evidence of the conspiracy, such as photos or videos of co-conspirators or
14 locations frequented by the conspirators in furtherance of their illicit activities.
15 Moreover, there may be voicemails, emails, or notes (such as ledgers), which are created
16 in furtherance of the criminal activity.
17         55.   Activity over the Subject Account may also provide relevant insight into
18 the account owner’s state of mind as it relates to the offenses under investigation. For
19 example, information on the account may indicate the owner’s motive and intent to
20 commit a crime (e.g., information indicating a plan to commit a crime), or
21 consciousness of guilt (e.g., deleting account information in an effort to conceal
22 evidence from law enforcement).
23         56.   Other information connected to an Apple ID may lead to the discovery of
24 additional evidence. For example, the identification of apps downloaded from App
25 Store and iTunes Store may reveal services used in furtherance of the crimes under
26 investigation or services used to communicate with co-conspirators. For example,
27 agents are especially interested in CAMP’s use of Facebook messenger, Instagram,
28 WhatsApp and TextNow as CAMP is known to use these applications to facilitate his
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.26 Page 26 of 33




 1 criminal activity. In addition, emails, instant messages, Internet activity, documents,
 2 and contact and calendar information can lead to the identification of co-conspirators
 3 and instrumentalities of the crimes under investigation.
 4         57.   Therefore, Apple’s servers are likely to contain stored electronic
 5 communications and information concerning subscribers and their use of Apple’s
 6 services. In my training and experience, such information may constitute evidence of
 7 the sex trafficking conspiracy involving CAMP, including information that can be used
 8 to identify the account’s user.
 9         INFORMATION TO BE SEARCHED AND ITEMS TO BE SEIZED
10         58.   I anticipate executing this warrant under the Electronic Communications
11 Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by
12 using the warrant to require Apple to disclose to the government copies of the records
13 and other information (including the content of communications and stored data)
14 particularly described in Section I of Attachment B, incorporated herein. Upon receipt
15 of the information described in Section I of Attachment B, HSI Agents will review that
16 information to locate the items described in Section II of Attachment B, incorporated
17 herein.
18         REQUEST FOR SEALING AND PRECLUSION OF NOTICE
19         59.   I further request that the Court order that all papers in support of this
20 application, including the affidavit and search warrant, be sealed until further order of
21 the Court. These documents discuss an ongoing criminal investigation that is neither
22 public nor known to all of the targets of the investigation. Accordingly, there is good
23 cause to seal these documents because their premature disclosure may seriously
24 jeopardize that investigation. In addition, pursuant to Title 18, United States Code,
25 Section 2705(b), it is requested that this Court order the electronic service provider to
26 whom this warrant is directed not to notify anyone of the existence of this warrant, other
27 than its personnel essential to compliance with the execution of this warrant, until
28 October 27, 2021, absent further order of the court.
      Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.27 Page 27 of 33




 1                                         JURISDICTION
 2         60.   This Court has jurisdiction to issue the requested warrant because it is “a
 3 court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
 4 (b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the United States .
 5 . . that – has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).
 6 Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
 7 required for the service or execution of this warrant.
 8                                          CONCLUSION
 9         61.   Based on the forgoing, I request that the Court issue the proposed search
10 warrant for Subject Account, as described in Attachment A, incorporated herein, for
11 evidence related to the crime of sex trafficking of a minor, as outlined in Attachment B,
12 incorporated herein.
13
14                                                 ________________________________
15                                                 Aron C. Marcellus
16                                                 Special Agent
17                                                 Homeland Security Investigations
18
19
20         Sworn and attested to by the applicant in accordance with the requirements of
21 Federal Rule of Criminal Procedure 4.1, this 30 day of April 2021.
22
23
24                                                 ______________________________
25                                                The Honorable Barbara L. Major
26                                                United States Magistrate Judge
27
28
 Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.28 Page 28 of 33




                              ATTACHMENT A

                           Property to Be Searched

      This warrant applies to data and information associated with Apple, Inc.

iCloud    account(s)    connected    to    gohardmafia@icloud.com        and/or

cxxxddd89@gmail.com (hereinafter the “Subject Account”) that is stored at

premises owned, maintained, controlled, or operated by Apple Inc., an electronic

communication service provider headquartered at Apple Inc., 1 Apple Park Way,

Cupertino, CA 95014.
     Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.29 Page 29 of 33




                                 ATTACHMENT B

                            Particular Items to be Seized

I.       Information to be disclosed by Apple

         To the extent that the information described in Attachment A is within the

possession, custody, or control of Apple, including any messages, media, records,

files, logs, or information that have been deleted but are still available to Apple, or

have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Apple is

required to disclose the following information to the government, in unencrypted

form whenever available, for each account or identifier listed in Attachment A:

         a.    All records or other information regarding the identification of the

account, to include full name, physical address, telephone numbers, email addresses

(including primary, alternate, rescue, and notification email addresses, and

verification information for each email address), the date on which the account was

created, the length of service, the IP address used to register the account, account

status, methods of connecting, and means and source of payment (including any

credit or bank account numbers);

         b.    All records or other information regarding the devices associated with,

or used in connection with, the account (including all current and past trusted or

authorized iOS devices and computers, and any devices used to access Apple

services), including serial numbers, Unique Device Identifiers (“UDID”),
 Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.30 Page 30 of 33




Advertising Identifiers (“IDFA”), Global Unique Identifiers (“GUID”), Media

Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers (“ICCID”),

Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers

(“MEIN”), Mobile Equipment Identifiers (“MEID”), Mobile Identification Numbers

(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber Integrated

Services Digital Network Numbers (“MSISDN”), International Mobile Subscriber

Identities (“IMSI”), and International Mobile Station Equipment Identities

(“IMEI”);

      c.     The contents of all emails associated with the account, including stored

or preserved copies of emails sent to and from the account (including all draft emails

and deleted emails), the source and destination addresses associated with each email,

the date and time at which each email was sent, the size and length of each email,

and the true and accurate header information including the actual IP addresses of the

sender and the recipient of the emails, and all attachments;

      d.     The contents of all instant messages associated with the account,

including stored or preserved copies of instant messages (including iMessages, SMS

messages, and MMS messages, as well as messages from third party applications

including Facebook, Instagram, and WhatsApp) sent to and from the account

(including all draft and deleted messages), the source and destination account or

phone number associated with each instant message, the date and time at which each
 Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.31 Page 31 of 33




instant message was sent, the size and length of each instant message, the actual IP

addresses of the sender and the recipient of each instant message, and the media, if

any, attached to each instant message;

      e.     The contents of all files and other records, including audio/video media,

stored on iCloud, including all iOS device backups, all Apple and third-party app

data, all files and other records related to iCloud Mail, iCloud Photo Sharing, My

Photo Stream, iCloud Photo Library, iCloud Drive, iWorks (including Pages,

Numbers, and Keynote), iCloud Tabs, and iCloud Keychain, and all address books,

contact and buddy lists, notes, reminders, calendar entries, images, videos,

voicemails, device settings, and bookmarks;

      f.     All activity, connection, and transactional logs for the account (with

associated IP addresses including source port numbers), including FaceTime call

invitation logs, mail logs, iCloud logs, iTunes Store and App Store logs (including

purchases, downloads, and updates of Apple and third-party apps), messaging logs

(including iMessage, SMS, and MMS messages), My Apple ID and iForgot logs,

sign-on logs for all Apple services, Game Center logs, Find my iPhone logs, logs

associated with iOS device activation and upgrades, and logs associated with web-

based access of Apple services (including all associated identifiers);

      g.     All records and information regarding locations where the account was

accessed, including all data stored in connection with Location Services;
 Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.32 Page 32 of 33




      h.     All records pertaining to the types of service used; and

      i.     All records pertaining to communications between Apple and any

person regarding the account, including contacts with support services and records

of actions taken.

II.   Information Seized by the Government

      All information described above in Section I that constitutes evidence of

violations of Title 18, United States Code, Section 1591, for the time period of

November 1, 2020 to March 21, 2021, including, for each account or identifier listed

on Attachment A, information pertaining to the following matters which constitutes

evidence:

      a.     tending to identify attempts to facilitate sex trafficking, attempts to
             transport and launder sex trafficking proceeds;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate sex trafficking, the transportation or laundering of sex
             trafficking proceeds;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in sex trafficking, those involved in transporting or laundering
             sex trafficking proceeds;

      d.     tending to identify travel to or presence at locations involved in sex
             trafficking, transporting or laundering sex trafficking proceeds;

      e.     tending to identify the user of, or persons with control over or access
             to, the subject account; and/or
Case 3:21-mj-01719-BLM Document 1 Filed 05/03/21 PageID.33 Page 33 of 33




    f.    tending to place in context, identify the creator or recipient of, or
          establish the time of creation or receipt of communications, records, or
          data involved in the activities described above.
